Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11, and 16-19 are withdrawn from further consideration. Applicant made the election of Group I, directed to the embodiment in figures 2A-2C, without traverse, in the response dated 05/28/2021 is acknowledged. 
It seems that at least claim 16 is not readable in the elected embodiment.  There is nothing in figs. 2a-2c show that the second storage compartment being collapsible.  The specification teaches the second storage compartment may optionally be collapsible or foldable. The speciation also teaches that 
“A collapsible second storage compartment may be achieved by including a plurality of preferably elongate jointed elements held peripherally therein, each elongate jointed element having a joint which can be hinged by application of a force above a threshold 5force thereto, to transition the jointed element from the hinged condition to the unhinged condition and vice versa. Alternatively, the material of the second storage compartment may simply be pre-creased to enable folding.”  
There is nothing the elected embodiment incorporate these specificities enabling the functionality recited in claim 16.  Therefore, claim 16 is hereby withdrawn by the examiner.    

Claims 5, 9, and 12 also appear are not in the elected embodiment of figures 2A-2C.  Applicant is required to identify all claimed elements in the claims in the drawings and reponse to 112 issues below.  

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: the storage container with walls are foldable towards the base of the storage container in claim 6, the fabric strip removably attachable to the second storage compartment and the storage insert in claim 7, the two mating portions of a zip fastener in claim 9 in both the extending and collapsed positons, thermally insulating material in claim 10, the protective cover being removably attached to the lining in claim 12, the magnetic clasp in claim 15. 

Claims 6, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 6, it is unclear how the wall are foldable towards the base of the storage container.  The elected embodiment fig. 2b shows a removable container at 22, but not a foldable storage container.
	Regarding claim 12, it is unclear how the protective cover is attached to the extendable lining.  It is unclear how the protective cover are removably attached to the extendable lining and accommodate the contraction/expandability of the extendable lining.
	 

	
Claims 5-9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
Regarding claim 5, it is unclear how the wall are foldable towards the base of the storage container.  The elected embodiment fig. 2b shows a removable container at 22, but not a foldable storage container.  Also it is unclear whether fig. 2b and fig. 1 are of the same embodiment, as stated by the specification.  Fig. 1 show storage portion as portion 22 being the inner part of a drawer with the outer sleeve still attached to the bag while fig. 2b identify as the entire container 22 and after removable the extendable liner moves downward.  It is impossible for the extendable liner to move downward due to the frame still being attached to the bottom of the bag.
Regarding claim 7, it is unclear how the fabric strip removably attachable to the second storage compartment and the storage insert.  Fig. 22 shows only the movable portion of the drawer being attached to the storage insert.  It seems that it is impossible for this slidable drawer part to be removably attachable to the second storage compartment at all.
Regarding claim 8, the functionality of “lining is ruched” without any structural enabling such functionality is incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. 
	Regarding claim 12, it is unclear how the protective cover is attached to the extendable lining.  It is unclear how the protective cover are removably attached to the extendable lining and accommodate the contraction/expandability of the extendable lining.

	Regarding claim 13, “such as” renders the claim indefinite. 
Claims 1-5, 12-13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kriesel (20170254578).   Kriesel teaches a device in fig. 1 with a bag body with a bag base, a volume adjustable first storage compartment formed by 202/203, and a second storage compartment (the spaced below 203), a storage container (being one of the food container beneath 203).
Note that the term “handbag” does not impart any structure over the container in Kriesel, and the container Kriesel can be movable by handles. 
Regarding claim 5, note that at least the milk storage container comprising foldable walls towards the base.  Also, the claim functionality does not impart any structure over the paper container in Kriesel.
Note that the claim 13 requires only stretchable fabric and the mesh material meet the claimed stretchable fabric as claimed.
Regarding claim 14, note the aperture on the second storage in fig. 3 closable by flap at 103.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kriesel in view of Barnes et al. (2896839).  In the alternative, it would have been obvious to one of ordinary skill in the art to provide a foldable wall, i.e., a collapsible container, as taught by Barnes to provide an alternative food container.

Claims 1-4, 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hersch et al. (5749447)  Hersch teaches a device in fig. 1 with a bag body with a bag base, a volume adjustable first storage compartment formed by 50, an extendable lining at 54 and a second storage compartment (formed by liner at 52), a storage container (note the various container in fig. 4 and fig. 8.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hersch et al. (5749447) in view of Nash (2795259).  Nash teaches that it is known in the art to provide a collapsible storage container with a base and walls 30/28 projecting approximately perpendicularly therefrom and the walls of the storage container are foldable towards the base of the storage container fig. 1.  It would have been obvious to one of ordinary skill in the art to provide a collapsible storage container as taught by Nash to container coins.
Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the Hersch rejections, as set forth above, and further in view of Gilman (9078503) or Pulido et al. (5251743). Gilman teaches that it is known in the art to provide containers 130 and flexible connecting elements at 500.  Pulido teaches that it is known in the art to provide container 16 and flexible connecting elements at 24
Lanyard 24 can be made of any flexible, durable material, such as a small chain, fabric or elastic cording, plastic rope, and the like.

It would have been obvious to one of ordinary skill in the art to provide container and connecting elements as taught by Gilman or Pulido to provide added security.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hersch rejections, as set forth above, and further in view of Bearman (5288150) or  Hjelle (5005679) or Berry (2717045).   Bearman or Hjelle or Berrry, each teaches that it is known in the art to provide a thermally insulating material.  It would have been obvious to one of ordinary skill in the art to provide the lining of thermally insulating material to accommodate the a particular like food content.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the Hersch rejections, as set forth above, and further in view of Goldstein (20120211134).  Hersch meets all claimed limitations except for the protective cover.     Goldstein teaches that it is known in the art to provide a removable protective cover at 30a for the liner 52 in fig. 7.  It would have been obvious to one of ordinary skill in the art to provide a protective cover as taught by Goldstein to prolong the life of the liner and/or added protection.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the Hersch rejections, as set forth above, and further in view of Mogil (6092661).  Mogil teaches that it is known in the art to provide an elastic liner.  
Liner 46 is not taut when lying against the inner walls of compartment 36.  That is, liner 46 has some slack, and is somewhat elastic in any event.

It would have been obvious to one of ordinary skill in the art to provide the liner of elastic material to provide added flexible and to provide an alternative material for the lining.

Claims 1, 2, 4, 5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (20120012235), Emery (1460016), Runner et al. (20140124316), or Cloessner (5427453) in view of Vancelette (20110146856).  Friedman, Emery and Runner, each teaches a a .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman, Emery and Runner rejections, as set forth above, and further in view of Militzer (6491212).  Militzer teaches that it is known in the art to provide a collapsible shoes box of drawer.  It would have been obvious to one of ordinary skill in the art to provide a drawer as taught by Militzer to provide an alternative shoe container.
Claims 1, 2, 6-7, 14, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (20120012235), Emery (1460016), Runner et al. (20140124316), and Cloessner (5427453) in view of Gilman (9078503) or Pulido et al. (5251743).  Friedman, Emery, Cloessner and Runner, each teaches a a bag body with a bag base, a volume adjustable first storage compartment formed by a first liner, and a second storage compartment formed by a second liner.   Friedman, Emery and Runner, each does not teach a storage container.  Gilman teaches that it is known in the art to provide containers 130 and flexible connecting elements at 500.  Pulido teaches that it is known in the art to provide container 16 and flexible connecting elements at 24
Lanyard 24 can be made of any flexible, durable material, such as a small chain, fabric or elastic cording, plastic rope, and the like.

.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over the Friedman, Emery, Runner, Cloessner rejections, as set forth above, and further in view of Mosee (9375061) or Guyon (D534722).  Mosee or Guyon teaches that it is known in the art to provide a fist storage compartment being adjustable  by a zipper. it would have been obvious to one of ordinary skill in the art to provide a zipper in the first storage compartment for adjusting the size.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman, Emery, Runner, Cloessner rejections, as set forth above rejections, as set forth above, and further in view of Bearman (5288150) or  Hjelle (5005679) or Berry (2717015).   Bearman or Hjelle or Berrry, each teaches that it is known in the art to provide a thermally insulating material.  It would have been obvious to one of ordinary skill in the art to provide the lining of thermally insulating material to accommodate the a particular like food content.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the Friedman, Emery, Runner, Cloessner rejections, as set forth above rejections, as set forth above, and further in view of Goldstein (20120211134).  Hersch meets all claimed limitations except for the protective cover.     Goldstein teaches that it is known in the art to provide a removable protective cover at 30a for the liner 52 in fig. 7.  It would have been obvious to one of ordinary skill in the art to provide a protective cover as taught by Goldstein to prolong the life of the liner and/or added protection.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the Friedman, Emery, Runner, Cloessner rejections, as set forth above rejections, as set forth above, and further in view of Mogil (6092661).  Mogil teaches that it is known in the art to provide an elastic liner.  
Liner 46 is not taut when lying against the inner walls of compartment 36.  That is, liner 46 has some slack, and is somewhat elastic in any event.

It would have been obvious to one of ordinary skill in the art to provide the liner of elastic material to provide added flexible and to provide an alternative material for the lining.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the Friedman, Emery, Runner, Cloessner rejections, as set forth above rejections, as set forth above, and further in view of Siwak (6328146).  Siwak teaches that it is known in the art to provide a magnetic clasp:

Additionally, the zipper could easily be replaced in the above described embodiments by other closure mechanisms suchs as VELCRO.TM., buttons, snaps, latches, and magnetic clasps. 
 
It would have been obvious to one of ordinary skill in the art to provide magnetic clasps to provide an alternative fasteners.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733